CORRECTED NOTICE OF ALLOWANCE

Claims 33 and 34 are noted as allowed and a corrected PTO-37 Issue Classification form is issued to reflect the correct claim listing.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “based on an occurrence of a first event that activates a speech recognition function of the electronic device, provide a first type feedback via the at least one speaker, the first event comprising identifying a wake word based on a first speech signal obtained via the at least one microphone; based on  a voice command not being identified in a second speech signal obtained via the at least one microphone, within a first time period after providing the first type feedback, provide a  speech response  via the at least one speaker; based on an occurrence of a second event that activates the speech recognition function of the electronic device, provide a second type feedback via the at least one display, the second event comprising detecting an external object based on a second signal obtained via the at least one sensor, and the second type feedback being different from the first type feedback, and 2 based on  a voice command not being identified in a third speech signal obtained via the at least one microphone, within a second time period after providing the second type feedback, provide a visual  response via the at least one display”.
Regarding claim 27, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “based on an occurrence of a first event that activates a speech recognition function of the electronic device, controlling to provide a first type feedback via the at least one speaker, the first event comprising identifying a wake word based on a first speech signal obtained via the at least one microphone; based on a voice command not being identified in a second 
The dependent claims further limit the independent claims and are likewise allowed.
The closest prior art of:
Gerner (US 20180114529) teaches a refrigerator and/or freezer unit that accepts voice control that wakes up via a proximity sensor or keyword ([0052-0053, 0057-0061]).
Tukka (US 20190371342) teaches entering a sleep mode after no speech is detected for a period of time after a detected trigger word ([0122]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW H BAKER/Primary Examiner, Art Unit 2655